Case 4:18-cv-00487-TCK-FHM Document 18 Filed in USDC ND/OK on 10/18/18 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) SURFSIDE JAPANESE AUTO                        §
   PARTS AND SERVICE,                                §
         Plaintiff,                                  §
                                                     §
   v.                                                §   Case No.: 18-cv-487-TCK-FHM
                                                     §
   (1) BERKSHIRE HATHAWAY                            §
   HOMESTATE INSURANCE                               §
   COMPANY,                                          §
         Defendant.                                  §

                            PLAINTIFF’S FIRST AMENDED COMPLAINT

           Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B) 1, Plaintiff files this First Amended

   Complaint against Berkshire Hathaway Homestate Insurance Company and would show:

                                                PARTIES

           1.       Plaintiff, Surfside, is an Oklahoma Corporation doing business in Tulsa County,

   Oklahoma.

           2.       Defendant, BHHIC, is a Nebraska Corporation, doing business in Oklahoma. The

   present controversy arises out of BHHIC’s activities which were directed at Plaintiff in Tulsa

   County, Oklahoma. Defendant was served through the Oklahoma Secretary of State and may be

   served by mail through its registered agent for casualty claims in Oklahoma, Corporation Service

   Company, 10300 Greenbriar Place, Oklahoma City, Oklahoma 73159-7653 and has appeared.

                                         JURISDICTION AND VENUE

           3.       This Court has jurisdiction pursuant to 18 U.S.C. §1332.

           4.       Venue is proper in the Northern District of Oklahoma, Tulsa Division, as the




   1
    Plaintiff files its First Amended Complaint within 21 days of Defendant’s Motion to Dismiss
   under Federal Rule 12(b) filed on September 27, 2018 (DE #13).


   Plaintiff’s First Amended Complaint                                                            Page 1
Case 4:18-cv-00487-TCK-FHM Document 18 Filed in USDC ND/OK on 10/18/18 Page 2 of 7




   commercial property at issue is located in the division and the insurance policy was signed in the

   division.

                                         FACTUAL BACKGROUND

           5.       Plaintiff and Defendant entered into a contract to insure the real and personal

   property located at 6247 E. 15th Street, Tulsa, Oklahoma 74112 from casualty loss. The contract

   was identified as policy number 02PRM030729-01. The contract was in effect from August 15,

   2016 to August 15, 2017.

           6.       On or about May 11, 2017, during the policy period, the property sustained a

   casualty loss as the result of a hailstorm, a covered loss. Plaintiff timely notified Defendant of the

   loss on July 6, 2017. Plaintiff then submitted estimates for the damage from third-parties to

   facilitate payment of the claim, in the amount of $79,251.56.

           7.       On October 20, 2017, Defendant sent a letter denying coverage for the hail damage

   claimed by Plaintiff. The sole basis for the denial was the opinion of an engineer retained by

   Defendant which “concluded the hail damage that damaged the roof was likely from 4/23/11 or

   earlier.” Thus, Defendant claims the hail damage occurred outside the policy period and denied

   coverage for the claim.

           8.       Upon information and belief, Defendant turned over all claims handling

   responsibilities to its retained third-party engineer and later solely relied upon the engineer’s

   findings to support the denial in violation of its non-delegable duty of good faith and fair dealing.

   Moreover, Defendant’s engineer ignored relevant weather data showing numerous hailstorms

   during the coverage period with hail sufficient in size and wind sufficient in speed to cause the

   damage at issue, which would have made this loss covered under the Policy.




   Plaintiff’s First Amended Complaint                                                             Page 2
Case 4:18-cv-00487-TCK-FHM Document 18 Filed in USDC ND/OK on 10/18/18 Page 3 of 7




           9.       Defendant knowingly refused to provide a copy of the engineering report to the

   insured and its representatives, misleading the insured about the information contained therein and

   the insurer’s obligations under Oklahoma law with regard to disclosing relevant information

   applicable to the claim and to coverage under the Plaintiff’s policy. Plaintiff has been required to

   bring suit just to obtain the information obtained by Defendant in investigating the claim, as

   Defendant has failed and refused to disclose the results of its investigation.

           10.      Defendant’s refusal to pay the claim in full amounts to a breach of contract and a

   violation of its non-delegable duty of good faith and fair dealing.

                                            CAUSES OF ACTION

                                         COUNT I – Breach of Contract

           11.      Plaintiff incorporates the allegations contained in Paragraphs 4-10 as if set forth

   herein. Plaintiff and Defendant entered into a contract. Plaintiff fully performed all obligations

   under the Contract. Defendant failed and refused to perform under the Contract including, (1)

   failing to perform a proper investigation of the claimed loss; and (2) failing to indemnify Plaintiff

   for casualty losses. Plaintiff was damaged by Defendant’s breach.

           12.      As a direct result of Defendant’s breach of contract, Plaintiff has been damaged in

   an amount in excess of $75,000.00.

                                            COUNT II – Bad Faith

           13.      Plaintiff incorporates the allegations contained in Paragraphs 4-12 as if set forth

   herein. Defendant’s conduct constitutes bad faith and intentional conduct, including:

                    a.      Failing to fully disclose to Plaintiff, a first party claimant, benefits,

   coverages, or other provisions of any insurance policy or insurance contract when such benefits,

   coverages or other provisions are pertinent to the claim;




   Plaintiff’s First Amended Complaint                                                            Page 3
Case 4:18-cv-00487-TCK-FHM Document 18 Filed in USDC ND/OK on 10/18/18 Page 4 of 7




                    b.      Knowingly misrepresenting to Plaintiff pertinent facts or policy provisions

   relating to coverage at issue;

                    c.      Failing to adopt and implement reasonable standards for prompt

   investigations of claims arising under the insurance policies or insurance contracts;

                    d.      Not attempting in good faith to effectuate prompt, fair, and equitable

   settlement of claims submitted in which liability has become reasonably clear; and,

                    e.      Compelling, without just cause, Plaintiff to institute suit to recover amounts

   due under its insurance policies or insurance contracts by offering substantially less than the

   reasonable amount to repair the damages covered under Plaintiff’s policy.

           14.      Further, Defendant failed to:

                    a.      Promptly provide (within 30 days) necessary claims forms, instruction, and

   reasonable assistance so that Plaintiff could comply with policy conditions;

                    b.      Promptly provide (within 45 days) acceptance or denial of the claim; and,

                    c.      Promptly complete the investigation (within 60 days) after notification of

   the loss.

           15.      Claimant was entitled to coverage under the insurance policy at issue. Defendant

   had no reasonable basis for denying coverage for Plaintiff’s claim of hail damage. Defendant

   relied upon fraudulent and negligent engineering reports - which it refuses to produce to

   Plaintiff, its insured – in denying Plaintiff’s claim for hail damage. Defendant did not deal

   fairly and in good faith with Plaintiff as exemplified by its reliance upon an inadequate

   investigation; and the insurer's violation of its duty of good faith and fair dealing was the direct

   cause of Plaintiff’s injury.




   Plaintiff’s First Amended Complaint                                                              Page 4
Case 4:18-cv-00487-TCK-FHM Document 18 Filed in USDC ND/OK on 10/18/18 Page 5 of 7




           16.      At the time Plaintiff made its claim, the facts of the loss and the coverages available

   to Plaintiff made it indisputable it was owed policy benefits under coverages set forth in the subject

   policy. Defendant failed to undertake a fair, unbiased, thorough investigation of Plaintiff’s

   property and its claim of damages. Upon information and belief, Defendant predetermined that

   Plaintiff’s claim should be denied. Defendant suborned its engineer to issue a report supporting

   Defendant’s predetermined denial of Plaintiff’s claim. Policy benefits rightfully due to Plaintiff

   have not been fairly, timely, adequately, or equitably paid. The manner in which Defendant

   handled Plaintiff’s claim was in violation of the Defendant’s duty of good faith and fair dealing to

   the Plaintiff. Upon information and belief, Plaintiff alleges it is the corporate goal of the Defendant

   to increase their profits by reducing, delaying, or avoiding the payment of claims.

           17.      Upon information and belief, Plaintiff further alleges that the actions of Defendant

   during the handling of this claim were not isolated events, but rather were consistent with approved

   company-wide practices or policies which reward and encourage the systematic reduction, delay,

   or avoidance of the payment of covered claims.

           18.      Plaintiff further alleges upon information and belief that, in furtherance of these

   company-wide practices or policies, Defendant: (a) trains its employees in a manner that is

   designed to reduce, delay, or avoid payment of claims; (b) set goals for its employees that are

   designed to reduce, delay, or avoid payment of claims; (c) measure results and reward the

   performance of employees who reduce, delay, or avoid payment of claims; (d) put in place

   executive compensation plans to provide incentives to executives to arbitrarily reduce claim

   payments in order to earn bonuses in the form of cash, stock, and stock options.

           19.      As a direct result of the bad-faith conduct of the Defendant, Plaintiff has been

   damaged in an amount in excess of $75,000.00.



   Plaintiff’s First Amended Complaint                                                               Page 5
Case 4:18-cv-00487-TCK-FHM Document 18 Filed in USDC ND/OK on 10/18/18 Page 6 of 7




           20.      Defendant’s intentional failure to comply with its obligations caused damages to

   Plaintiff. Defendant is liable for punitive damages under 23 OKLA §9.1.

                                             JURY DEMAND
           21.      Jury Demand. Plaintiff requests a trial jury.

                                                 PRAYER

           22.      Plaintiff prays that Defendant be cited to appear and that upon hearing, Plaintiff be

           granted judgment in an amount in excess of $75,000.00 for the following:

                    a. Compensatory damages;

                    b. Punitive damages;

                    c. Pre-judgment and post-judgment interest;

                    d. Attorney’s fees; and,

                    e. Any other relief to which Plaintiff is entitled in law or in equity.

                                                           Respectfully submitted,


                                                           /s/ Ryan L. Dean
                                                           RYAN L. DEAN
                                                           Oklahoma State Bar No. 21151
                                                           JUSTIN D. MEEK
                                                           Oklahoma State Bar No. 21294
                                                           DEWITT PARUOLO & MEEK
                                                           P. O. Box 138800
                                                           Oklahoma City, Oklahoma 73113
                                                           (405) 705-3600 – Telephone
                                                           (405) 705-2573 – Fax
                                                           jmeek@46Legal.com
                                                           rdean@46Legal.com

                                                           and




   Plaintiff’s First Amended Complaint                                                             Page 6
Case 4:18-cv-00487-TCK-FHM Document 18 Filed in USDC ND/OK on 10/18/18 Page 7 of 7




                                                       BENJAMIN D. DOYLE
                                                       Oklahoma State Bar No: 33346
                                                       (Admitted Pro Hac Vice)
                                                       J. DAREN BROWN
                                                       Oklahoma State Bar No: 30799
                                                       STOCKARD, JOHNSTON
                                                       BROWN & NETARDUS, P.C.
                                                       1800 S. Washington, Suite 307
                                                       Amarillo, TX 79102
                                                       (806) 372-2202 - Telephone
                                                       (806) 379-7799 - Fax
                                                       bdoyle@sjblawfirm.com

                                                       COUNSEL FOR PLAINTIFF
                                                       SURFSIDE JAPANESE AUTO
                                                       PARTS AND SERVICE

                                         CERTIFICATE OF SERVICE

           I hereby certify that on this 18th day of October 2018, I electronically transmitted the
   attached document to the Clerk of Court using the ECF System for filing. Based on the records
   currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following
   ECF registrants:

   Michael Wayne Brewer
   Attorneys for Defendant, Berkshire Hathaway Homestate Insurance Company



                                                       /s/ Ryan L. Dean
                                                       Ryan L. Dean




   Plaintiff’s First Amended Complaint                                                         Page 7
